                                                Case 2:19-cv-01399-KJD-NJK Document 32 Filed 01/28/20 Page 1 of 4


                                            1   LARSON ZIRZOW KAPLAN & COTTNER
                                                KORY L. KAPLAN
                                            2   Nevada Bar No. 13164
                                                Email: kkaplan@lzkclaw.com
                                            3
                                                850 E. Bonneville Ave.
                                            4   Las Vegas, Nevada 89101
                                                Telephone: (702) 382-1170
                                            5   Facsimile: (702) 382-1169
                                                Attorneys for T1 Payment, LLC
                                            6

                                            7                                UNITED STATES DISTRICT COURT
                                            8                                       DISTRICT OF NEVADA
                                            9
                                                 PUREKANA, LLC, an Arizona limited liability           CASE NO. 2:19-cv-01399-KJD-NJK
                                           10    company,
                                                                               Plaintiff,              DEFENDANT’S UNOPPOSED
                                           11
                                                        vs.                                            MOTION TO EXTEND DEADLINES
LARSON ZIRZOW KAPLAN & COTTNER




                                           12
 Tel: (702) 382-1170 Fax: (702) 382-1169




                                                 T1 PAYMENTS, LLC, a Nevada limited
                                           13    liability company,
         Las Vegas, Nevada 89101




                                                                               Defendant.
           850 E. Bonneville Ave.




                                           14

                                           15
                                                              DEFENDANT’S UNOPPOSED MOTION TO EXTEND DEADLINES
                                           16                                    (First Request)

                                           17          Defendant T1 Payments, LLC respectfully moves, pursuant to Fed. R. Civ. P. 16(b)(4) and

                                           18   LR IA 6-1, to extend the deadlines for initial expert reports, rebuttal reports, and discovery as set

                                           19   forth below. This motion is unopposed by Plaintiff PureKana, LLC, and counter-defendant PJ

                                           20   Marketing, LLC. This is the first requested extension of deadlines.

                                           21          Good cause exists to grant the requested extension. First, on January 20, 2020, T1

                                           22   Payments learned that its expert could not accept the engagement for this matter. T1 Payments

                                           23   immediately began searching for a replacement expert witness and found one. But, because of

                                           24   prior obligations, the new expert witness will be unable to complete his report before the end of

                                           25   March 2020.

                                           26          Second, the parties have confirmed March 24, 2020, for meditation in this matter which

                                           27   will require travel to Las Vegas by some of the parties and their counsel. March 24, 2020, is the

                                           28   first day that all of the parties, their counsel, and their preferred mediator, are available. Although
                                                Case 2:19-cv-01399-KJD-NJK Document 32 Filed 01/28/20 Page 2 of 4



                                            1   the parties have exchanged initial discovery requests and written discovery proceeds apace, the
                                            2
                                            2   parties discussed that it is in their best interests to defer some discovery, including party
                                            3
                                            3   depositions and expert discovery, until after mediation so that the parties may conserve resources
                                            4
                                            4   and avoid wasting them if the case ultimately settles.
                                            5
                                            5          Third, T1 Payments is not seeking a stay of the proceedings. Rather, T1 Payments submits
                                            6
                                            6   that the parties are currently cooperating with discovery which is ongoing. Among other things,
                                            7
                                            7   T1 Payments has answered interrogatories and requests for production, and anticipates that
                                            8
                                            8   PureKana and PJ Marketing will do the same when their responses are due in February. The parties
                                            9
                                            9   are currently cooperating to engage in enough discovery to make mediation meaningful, while still
                                           10
                                           10   moving the case forward.
                                           11
                                           11          Fourth, T1 Payments is not, by requesting this extension, seeking to unduly delay or
                                           12
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           12   prejudice the parties. The only extension of deadlines requested are those set forth below.
                                           13
                                           13   Currently, no trial date has been set; therefore, extending these deadlines will not cause any change
         Las Vegas, Nevada 89101




                                           14
           850 E. Bonneville Ave.




                                           14   to the trial date or any other dates set forth on the court’s scheduling order.
                                           15
                                           15          Good cause exists to grant this motion, as set forth fully above. Namely, granting the
                                           16
                                           16   requested extension will permit the parties to focus on settling the litigation rather than litigating
                                           17
                                           17   it simultaneously, thereby serving the best economic interests of the parties, and would allow
                                           18
                                           18   parties to conserve their resources and those of the Court. T1 Payments states that the parties have
                                           19
                                           19   worked cooperatively throughout the litigation and expect to continue to do so. Thus, in the
                                           20
                                           20   interest of judicial economy and to preserve resources for both the Court and the parties, T1
                                           21
                                           21   Payments proposes, unopposed by PureKana and PJ Marketing, that existing deadlines be
                                           22
                                           22   extended as follows:
                                           23
                                           23
                                           24    Description                       Current Deadline                  Proposed Deadline
                                           24
                                           25    Initial Expert Disclosures        February 13, 2020                 March 31, 2020
                                           25
                                           26    Rebuttal Expert Disclosures       March 16, 2020                    April 20, 2020
                                           26
                                           27    Completion of Discovery           April 13, 2020                    May 22, 2020
                                           27
                                           28   ...                                          *Dispositive motions due June 22, 2020
                                           28                                                *Joint proposed pretrial order due July 22, 2020, or
                                                                                             30 days after resolution of dispositive motions

                                                                                                  2
                                                Case 2:19-cv-01399-KJD-NJK Document 32 Filed 01/28/20 Page 3 of 4



                                            1   T1 Payments states in further support of this motion:
                                            2
                                            2          1. In accordance with LR IA 6-1(a), the reasons for requesting an extension of deadlines
                                            3
                                            3                are set forth fully above, and this is the first request for an extension of deadlines; and
                                            4
                                            4          2. In accordance with LR IA 6-2, “an ‘order’ in the form of a signature block on which
                                            5
                                            5                the court or clerk can endorse approval of the relief sought” appears here below.
                                            6
                                            6          WHEREFORE, T1 Payments, unopposed by PureKana and PJ Marketing, respectfully
                                            7
                                            7   requests that the Court:
                                            8
                                            8          (A)      Grant this motion, and extend the deadline as set forth above; and
                                            9
                                            9          (B)      Grant such other and further relief as the Court may deem just and equitable.
                                           10
                                           10          Dated this 28th day of January, 2020.
                                           11
                                           11                                                   LARSON ZIRZOW KAPLAN & COTTNER
                                           12
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           12
                                           13
                                           13                                                   By: /s/ Kory L. Kaplan
         Las Vegas, Nevada 89101




                                           14
           850 E. Bonneville Ave.




                                                                                                    KORY L. KAPLAN
                                           14                                                       Nevada Bar No. 13164
                                           15                                                       850 E. Bonneville Ave.
                                           15                                                       Las Vegas, Nevada 89101
                                           16
                                           16                                                       Attorneys for T1 Payments LLC
                                           17
                                           17
                                           18
                                           18                                                   IT IS SO ORDERED:
                                           19
                                           19
                                           20
                                           20
                                           21
                                           21                                                   NANCY J. KOPPE
                                           22                                                   United States Magistrate Judge
                                           22
                                           23                                                           January 30, 2020
                                                                                                DATED: _______________
                                           23
                                           24
                                           24
                                           25
                                           25
                                           26
                                           26
                                           27
                                           27
                                           28
                                           28



                                                                                                    3
